DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 05/24/2022, in response to claims 1-5, 7-13 and 15-21 rejection from the non-final office action (12/24/2021), by amending claims 1, 5, 8, and 15 is entered and will be addressed below. 
The examiner notices Applicants changed “the inner surface” at the 5th last line of claim 15 to “the innermost surface” without underlining the change.

Election/Restrictions
Claim 14 remains withdrawn from further consideration pursuant to 35 CFR 1.142(b), as being drawn to nonelected Species 2.

Claim Interpretations
The “the support surface comprising an inner region configured to support a substrate and an outer region to configured to support an edge ring … an inner radius aligned radially outward of a center of the body and inward of the outer region of the support surface, and an outer radius aligned under the outer region of the support surface“ of claim 8, the outer region is not a single point (as opposed to an inner edge of claims 1 and 15). Any point of this region read into the “outer region” in “between a center of the body and the outer region“. This also applies to claims 12-13.

The “wherein the coating is coated on at least part of the first electrode using one or more of skin coating, surface chemistry modification, electroplating, etching, oxidizing, vacuum-based metal deposition, plastic coating, and/or acid dipping” of claim 11 is a product by process claim. See MPEP 2113.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is newly amended to be dependent on claim 15, but “the first portion” and “the second portion” lack antecedent basis from claim 15.

Claim 5 will be examined inclusive “a first portion” and “a second portion” or as originally depended on claim 2.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 7-8, 11-13, 15-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fodor et al. (US 7024105, hereafter ‘105), in view of Ootsuka et al. (US 20030071260, hereafter ‘260), Hao et al. (US 20020059981, hereafter ‘981), and Weldon et al. (US 6721162, hereafter ‘162). Or as being unpatentable over ‘260 in view of ‘105, ‘981, and ‘162.
First, ‘105 as the primary reference --
‘105 teaches some limitations of:
Claim 1:  The reactor 100 comprises a process chamber 102 and a controller 110. The process chamber 102 generally comprises a body (wall) 130 having a lid assembly 118, a substrate support pedestal 126 (Fig. 1, col. 3, lines 1-4, the claimed “A pedestal for disposition in a substrate processing chamber, comprising”): 
The support pedestal 126 comprises a substrate heater assembly 148 … The substrate heater assembly 148 comprises a body (heater member 132) and an annular ring 134 disposed in a recess (substrate pocket) 150 of the heater member (col. 3, lines 21-33, the claimed “a body, the body comprising a support surface”),  The inner edge 208 of the annular ring comprises a wall 214 and a bevel 218 (Fig. 2B, col. 5, lines 10-11, the claimed “a stepped surface that protrudes upwards from the support surface, and an innermost surface extending upwards from the support surface, the stepped surface being disposed about the support surface to surround the support surface, and the stepped surface defining an edge ring”), In an alternative embodiment of the invention, the ring may be integrally incorporated with the heating member as a single contiguous element. Having the advantageous deposition process enhancing features of the ring incorporated integrally into the body of the substrate support assembly provides economy by reducing the number of components while increasing chamber to chamber processing uniformity (col. 6, lines 43-49, the claimed “such that the edge ring is integrated with the pedestal to form the body that is monolithic”);
The heater member 132 further comprises a plurality of embedded heating elements 158, a temperature sensor (e.g., thermocouple) 160, and a plurality of radio-frequency (RF) electrodes 162 (col. 3, lines 33-37, RF electrodes 162 is the claimed “an electrode disposed in the body at a depth below the support surface” and the heating elements 158 is the claimed “one or more heaters disposed in the body”).
Claim 8:  The reactor 100 comprises a process chamber 102 and a controller 110. The process chamber 102 generally comprises a body (wall) 130 having a lid assembly 118, a substrate support pedestal 126 (Fig. 1, col. 3, lines 1-4, the claimed “A pedestal for disposition in a substrate processing chamber, comprising”): 
The support pedestal 126 comprises a substrate heater assembly 148 … The substrate heater assembly 148 comprises a body (heater member 132) and an annular ring 134 disposed in a recess (substrate pocket) 150 of the heater member (col. 3, lines 21-33, the claimed “a body comprising a support surface, the support surface comprising an inner region configured to support a substrate and an outer region to configured to support an edge ring, the outer region disposed outwardly of the inner region”),  
The heater member 132 further comprises a plurality of embedded heating elements 158, a temperature sensor (e.g., thermocouple) 160, and a plurality of radio-frequency (RF) electrodes 162 (col. 3, lines 33-37, RF electrodes 162 is the claimed “a first electrode disposed in the body at a first depth below the support surface”).
Claim 15: The reactor 100 comprises a process chamber 102 and a controller 110. The process chamber 102 generally comprises a body (wall) 130 having a lid assembly 118, a substrate support pedestal 126 (Fig. 1, col. 3, lines 1-4, the claimed “A substrate processing chamber, comprising: a chamber body comprising an internal volume; a pedestal disposed in the internal volume”), 
The support pedestal 126 comprises a substrate heater assembly 148 … The substrate heater assembly 148 comprises a body (heater member 132) and an annular ring 134 disposed in a recess (substrate pocket) 150 of the heater member (col. 3, lines 21-33, the claimed “the pedestal comprising a support surface”); 
The heater member 132 further comprises a plurality of embedded heating elements 158, a temperature sensor (e.g., thermocouple) 160, and a plurality of radio-frequency (RF) electrodes 162 (col. 3, lines 33-37, RF electrodes 162 is the claimed “an electrode disposed at a depth below the support surface”),
The inner edge 208 of the annular ring comprises a wall 214 and a bevel 218 (Fig. 2B, col. 5, lines 10-11, the claimed “and an edge ring, the edge ring comprising an innermost surface, an outer surface, an upper surface, and a bevel on an upper end of the inner surface, the bevel extending between the innermost surface and the upper surface” and as shown in Fig. 2B).

‘105 does not teach the other limitations of:
Claim 1: (an electrode disposed in the body at a depth below the support surface), an uncoated center portion of the electrode contacting the body; 
a coating composed of a different material than the body coated on at least part of the electrode and disposed radially outward of the uncoated center portion of the electrode, the coating having a volumetric electrical resistivity that is greater than a volumetric electrical resistivity of the electrode, the coating disposed on a first surface of the electrode and a second surface opposite the first surface, and the coating having: 
an inner radius aligned radially outward of a center of the body and inward of the innermost surface, and an outer radius aligned radially outwardly of the innermost surface.
Claim 8: (a first electrode disposed in the body at a first depth below the support surface), an uncoated center portion of the first electrode contacting the body; and 
a coating composed of a different material than the body coated on at least part of the first electrode and disposed radially outward of an uncoated center portion of the electrode, the coating having a volumetric electrical resistivity that is greater than a volumetric electrical resistivity of the first electrode, the coating disposed on a first surface of the electrode and a second surface opposite the first surface, and the coating having: an inner radius aligned radially outward of a center of the body and inward of the outer region of the support surface, and an outer radius aligned under the outer region of the support surface
Claim 15: (an electrode disposed at a depth below the support surface), an uncoated center portion of the electrode contacting the body, and 
a coating composed of a different material than the body coated on at least part of the electrode and disposed radially7255451Page 4Application No. 16/716,233Docket No.: 44016017US02 Reply to Office Action of December 24, 20211016.1074846outward of an uncoated center portion of the electrode, the coating having a volumetric electrical resistivity that is greater than a volumetric electrical resistivity of the electrode, the coating disposed on a first surface of the electrode and a second surface opposite the first surface, and the coating having an inner radius and an outer radius; and 
the inner radius of the coating aligned radially outward of a center of the pedestal and inward of the innermost surface of the edge ring, and the outer radius of the coating aligned radially outwardly of the innermost surface.

‘260 is an analogous art in the field of Susceptor With Built-in Electrode And Manufacturing Method Therefor (title), manufacturing methods for semiconductor devices such as IC, LSI and VLSI, a move towards single substrate processing ([0004]), a susceptor formed from an aluminum nitride based sintered body ([0007]). ‘260 teaches that This susceptor with a built-in electrode 21 comprises: … an internal electrode 24 which is formed between the mounting plate 22 and the support plate 23 (Fig. 1, [0059]), both sides of the internal electrode 24 are coated with a nonconductive material 30 ([0068], Fig. 3 shows the nonconductive material 30 has uniform thickness on both side of the internal electrode 24), for the purpose of corrosion resistance and plasma resistance and improved nonconductivity under high temperatures ([0017]).

‘981 is an analogous art in the field of Lower Electrode Design For Higher Uniformity (title), A plasma processing system (abstract), Substrate 110 is introduced into chamber 102 and disposed on a pedestal 112, which acts as a chuck and a lower electrode (Fig. 2, [0019]). ‘981 teaches that the impedance matching layer is arranged to adjust the impedance (e.g., sheath voltage) at the edge of the substrate such that the impedance at the edge of the substrate is equal to the impedance at the center of the substrate ([0036]), the uniformity pedestal 130 generally includes an electrode 152, a chuck 154, an edge ring 156 and an impedance matching layer 158. The electrode 152 is configured for generating an electric field that is sufficiently strong to couple energy through the chuck 154, the edge ring 156, the impedance matching layer 158 and a substrate 160 (Fig. 3, [0024]), the impedance matching layer 158 is configured for altering the impedance of the electric field produced near the edge of the substrate 160. By altering the impedance, a more uniform coupling of energy is produced across the surface of the substrate. As a result, process uniformity may be obtained such that the process rate at the center of the substrate is substantially equal to the process rate at the edge of the substrate ([0030], 3rd sentence), the impedance matching layer 158 is sandwiched between the edge ring 156 and the electrode 152. In one embodiment, the impedance matching layer 158 is coupled to the upper surface of the electrode 152. In another embodiment, the impedance matching layer 158 is coupled to the lower surface of the edge ring 156. In either embodiment, the connection between the impedance matching layer 158 and the corresponding surface may be made in any suitable manner. In a preferred embodiment, however, the impedance matching layer is bonded on the corresponding surface (e.g., edge ring or electrode) to produce better thermal and electrical bonds. By way of example, a bonding process such as silicon elastomer works well ([0031]). Fig. 3 shows the impedance matching layer 158 having an inner radius smaller than the inner surface of the protrusion of the edge ring 156. In short, ‘981 teaches adjust impedance between the edge region below the edge ring and the adjustment can be on the lower electrode. ‘981 does not teach embedded lower electrode as ‘105.

‘162 is an analogous art in the field of Electrostatic Chuck Having Composite Dielectric Layer (title), useful in a plasma process chamber to process substrates, such as semiconductor wafers (abstract). ‘162 teaches that it is desirable for the chuck 100 to have a substantially flat and planar dielectric member 115 to provide uniform impedance in the gap between the dielectric member 115 and the substrate (col. 24, lines 9-12), the electrostatic chuck 100 comprises an electrode 110 covered by, and more preferably embedded in, a dielectric member 115 that electrically isolates the electrode from the substrate (col. 6, lines 41-45), as shown in FIG. 15, a composite dielectric member 115 comprising a first dielectric material 172 having first electrical properties; and a second dielectric material 174 having second electrical properties, is used to cover the electrode 110 (which is illustrated as a base 105 that serves as the electrode, but also includes the embedded electrode version). In a preferred configuration, the first dielectric material 172 is disposed over a central portion of the electrode 110 (which is substantially entirely covered by the substrate 55 during operation of the chuck 100); and the second dielectric material 174 is disposed over a peripheral portion of the electrode 110, and the top surface 170 configured to support the substrate extends across the first dielectric material 172 and across at least a portion of the second dielectric material 174 (col. 22, lines 14-28), the second dielectric member 174 comprises an insulator that has a higher resistivity than the semiconducting dielectric member … the composite dielectric coating 115 can comprise a first dielectric member 172 having a first dielectric breakdown strength, and a second dielectric member 174 having a second dielectric breakdown strength. Preferably, the second dielectric breakdown strength is higher than the first dielectric breakdown strength to prevent plasma discharge or electrostatic charge neutralization at the peripheral edge of the chuck (col. 22, lines 46-67). ‘162 also teaches that The semiconducting or composite dielectric member 115 can be formed by a variety of conventional methods, as apparent to those skilled in the art, including for example, isostatic pressing, thermal spraying, sputtering, CVD, PVD, solution coating, or sintering a ceramic block with the electrode 110 embedded therein (col. 23, lines 21-26). In short, ‘162 teaches controlling impedance through different material with higher resistivity at the edge region in an embedded electrode. ‘162 does not teach edge ring. 

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have added nonconductive material coating, as taught by ‘260, to the embedded RF electrode 162 of ‘105, for the purpose of corrosion resistance and plasma resistance and improved nonconductivity under high temperatures, as taught by ‘260 ([0017]). Furthermore, to have adjusted the impedance at the edge of the substrate to be equal to the center of the substrate by adding a layer 158, as taught by ‘981, below the annular ring 134 of ‘105, with higher resistivity at edge region coated over the embedded electrode, as taught by ‘162, for the purpose of more uniform coupling of energy, as taught by ‘981 ([0030], 4th sentence), and preventing plasma discharge or electrostatic charge neutralization at the peripheral edge of the chuck, as taught by ‘162 (col. 22, lines 65-67). 

Second, ‘260 as the primary reference 
‘260 teaches some limitations of:
Claim 1: Susceptor With Built-in Electrode (title), in which plate specimens such as semiconductor wafers, liquid crystal glass substrates, printed circuits, etc. are processed individually, so that an etching process or a deposition process can be performed evenly on each individual wafer or substrate ([0004]), it is preferable that the atmosphere is a vacuum, or an inert gas atmosphere ([0092], 2nd sentence, requires a processing chamber, the claimed “A pedestal for disposition in a substrate processing chamber, comprising: a body, the body comprising a support surface”),
 the support plate 23 and the mounting plate 22 are joined and integrated via the insulation material layer 42 ... Also, the surface of the internal electrode 24 is coated with the nonconductive material 30 comprising pure aluminum nitride (AlN) particles 31 which do not contain sintering additives 32 (Fig. 3C, [0097], the claimed “an electrode disposed in the body at a depth below the support surface“ and “a coating composed of a different material than the body coated on at least part of the electrode” and “the coating having a volumetric electrical resistivity that is greater than a volumetric electrical resistivity of the electrode, the coating disposed on a first surface of the electrode and a second surface opposite the first surface,”),
The internal electrode 24 can be used as an electrostatic chuck electrode for generating an electric charge to secure the plate specimen by electrostatic attraction, a heater electrode for heating the plate specimen by current heating, a plasma generation electrode for performing plasma processing by conducting high frequency power and generating plasma, and the like ([0065], clearly multiple electrodes are available, the claimed “one or more heaters disposed in the body”). 
Claim 8: Susceptor With Built-in Electrode (title), in which plate specimens such as semiconductor wafers, liquid crystal glass substrates, printed circuits, etc. are processed individually, so that an etching process or a deposition process can be performed evenly on each individual wafer or substrate ([0004]), it is preferable that the atmosphere is a vacuum, or an inert gas atmosphere ([0092], 2nd sentence, requires a processing chamber, the claimed “A pedestal for disposition in a substrate processing chamber, comprising: a body, the body comprising a support surface, the support surface comprising an inner region configured to support a substrate and an outer region, the outer region disposed outwardly of the inner region”),
the support plate 23 and the mounting plate 22 are joined and integrated via the insulation material layer 42 ... Also, the surface of the internal electrode 24 is coated with the nonconductive material 30 comprising pure aluminum nitride (AlN) particles 31 which do not contain sintering additives 32 (Fig. 3C, [0097], the claimed “a first electrode disposed in the body at a first depth below the support surface“ and “a coating composed of a different material than the body coated on at least part of the first electrode” and “the coating having a volumetric electrical resistivity that is greater than a volumetric electrical resistivity of the first electrode, the coating disposed on a first surface of the electrode and a second surface opposite the first surface”). 
Claim 15: Susceptor With Built-in Electrode (title), in which plate specimens such as semiconductor wafers, liquid crystal glass substrates, printed circuits, etc. are processed individually, so that an etching process or a deposition process can be performed evenly on each individual wafer or substrate ([0004]), it is preferable that the atmosphere is a vacuum, or an inert gas atmosphere ([0092], 2nd sentence, requires a processing chamber, the claimed “A substrate processing chamber, comprising: a chamber body comprising an internal volume; a pedestal disposed in the internal volume, the pedestal comprising a support surface”),
the support plate 23 and the mounting plate 22 are joined and integrated via the insulation material layer 42 ... Also, the surface of the internal electrode 24 is coated with the nonconductive material 30 comprising pure aluminum nitride (AlN) particles 31 which do not contain sintering additives 32 (Fig. 3C, [0097], the claimed “an electrode disposed at a depth below the support surface“ and “a coating composed of a different material than the body coated on at least part of the electrode” and “the coating having a volumetric electrical resistivity that is greater than a volumetric electrical resistivity of the electrode, the coating disposed on a first surface of the electrode and a second surface opposite the first surface”).

‘260 does not teach the other limitations of:
Claim 1: a stepped surface that protrudes upwards from the support surface, and an innermost surface extending upwards from the support surface, the stepped surface being disposed about the support surface to surround the support surface, and the stepped surface defining an edge ring such that the edge ring is integrated with the pedestal to form the body that is monolithic; 
an uncoated center portion of the electrode contacting the body; 
(a coating composed of a different material than the body coated on at least part of the electrode) and disposed radially outward of the uncoated center portion of the electrode, (the coating having a volumetric electrical resistivity that is greater than a volumetric electrical resistivity of the electrode, the coating disposed on a first surface of the electrode and a second surface opposite the first surface), and the coating having: 
an inner radius aligned radially outward of a center of the body and inward of the innermost surface, and 
an outer radius aligned radially outwardly of the innermost surface.  
Claim 8: (the support surface comprising an inner region configured to support a substrate and an outer region) to configured to support an edge ring, (the outer region disposed outwardly of the inner region); 
an uncoated center portion of the first electrode contacting the body;
(a coating composed of a different material than the body coated on at least part of the first electrode) and disposed radially outward of an uncoated center portion of the electrode, (the coating having a volumetric electrical resistivity that is greater than a volumetric electrical resistivity of the first electrode, the coating disposed on a first surface of the electrode and a second surface opposite the first surface), and the coating having: 
an inner radius aligned radially outward of a center of the body and inward of the outer region of the support surface, and 
an outer radius aligned under the outer region of the support surface
Claim 15: an uncoated center portion of the electrode contacting the body,
(a coating composed of a different material than the body coated on at least part of the electrode) and disposed radially7255451Page 4Application No. 16/716,233Docket No.: 44016017US02 Reply to Office Action of December 24, 20211016.1074846outward of an uncoated center portion of the electrode, (the coating having a volumetric electrical resistivity that is greater than a volumetric electrical resistivity of the electrode, the coating disposed on a first surface of the electrode and a second surface opposite the first surface), and the coating having an inner radius and an outer radius; and 
an edge ring, the edge ring comprising an innermost surface, an outer surface, an upper surface, and a bevel on an upper end of the innermost surface, the bevel extending between the innermost surface and the upper surface, the inner radius of the coating aligned radially outward of a center of the pedestal and inward of the innermost surface of the edge ring, and the outer radius of the coating aligned radially outwardly of the innermost surface.  

‘105 is an analogous art in the field of Substrate Heater Assembly (title), The support pedestal 126 comprises a substrate heater assembly 148 … The substrate heater assembly 148 comprises a body (heater member 132) and an annular ring 134 disposed in a recess (substrate pocket) 150 of the heater member (col. 3, lines 21-33), The heater member 132 further comprises a plurality of embedded heating elements 158, a temperature sensor (e.g., thermocouple) 160, and a plurality of radio-frequency (RF) electrodes 162 (col. 3, lines 33-37). ‘105 teaches that The inner edge 208 of the annular ring comprises a wall 214 and a bevel 218 (Fig. 2B, col. 5, lines 10-11), In an alternative embodiment of the invention, the ring may be integrally incorporated with the heating member as a single contiguous element. Having the advantageous deposition process enhancing features of the ring incorporated integrally into the body of the substrate support assembly provides economy by reducing the number of components while increasing chamber to chamber processing uniformity (col. 6, lines 43-49), for the purpose of reducing non-uniformity (col. 6, lines 26-28).

‘981 and ‘162 are analogous arts as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have added the particular shaped annular ring 134 of ‘105, to the mounting plate 22 of ‘260, for the purpose of reducing non-uniformity, as taught by ‘105 (col. 6, lines 26-28). Furthermore, to have adjusted the impedance at the edge of the substrate to be equal to the center of the substrate by adding a layer 158, as taught by ‘981, below the imported annular ring 134 of ‘105, with higher resistivity only at edge region coated over the embedded electrode, as taught by ‘162, for the purpose of more uniform coupling of energy, as taught by ‘981 ([0030], 4th sentence), and preventing plasma discharge or electrostatic charge neutralization at the peripheral edge of the chuck, as taught by ‘162 (col. 22, lines 65-67). 

’105 further teaches the limitations of:
Claim 2: “wherein the edge ring is a first portion of the body and a second portion of the body includes the support surface” is by definition.
	Claim 7: The inner edge 208 of the annular ring comprises a wall 214 and a bevel 218 (col. 5, lines 10-11, the claimed “wherein the first portion having the edge ring comprises a bevel on an upper end of the innermost surface, the bevel extending between the innermost surface and the stepped surface” and as shown in Fig. 2B).
Claim 16: The inner edge 208 of the annular ring comprises a wall 214 and a bevel 218 (Fig. 2B, col. 5, lines 10-11 “wherein the bevel includes a sloped profile that extends at an angle between the innermost surface and the upper surface of the edge ring”, and “the angle is measured between a first axis that extends upward and orthogonally from the support surface and a second axis that extends along the sloped profile of the bevel” is by definition).
Claim 17: upward at an angle 224 of about 10 to 40 degrees (col. 5, lines 17-28), In this embodiment, the annular ring 134 had … an angle 224 of about … 30 degrees (col. 6, lines 21-24, the claimed “wherein the angle is within a range of 10 degrees to 90 degrees”).
Claim 18: upward at an angle 224 of about 10 to 40 degrees (col. 5, lines 17-28,  “wherein the angle is within a range of 12 degrees to 18 degrees” of claim 18”, see MPEP 2144.05 I).
Claim 19: In an alternative embodiment of the invention, the ring may be integrally incorporated with the heating member as a single contiguous element. Having the advantageous deposition process enhancing features of the ring incorporated integrally into the body of the substrate support assembly provides economy by reducing the number of components while increasing chamber to chamber processing uniformity (col. 6, lines 43-49, the claimed “wherein the edge ring is integrated with the pedestal to form a body that is monolithic, the upper surface of the edge ring being disposed about the support surface to surround the support surface”).

‘260 teaches the limitations of:
	Claim 11: use a coating method such as screen printing ([0089], the claimed “wherein the coating is coated on at least part of the first electrode using one or more of skin coating, surface chemistry modification, electroplating, etching, oxidizing, vacuum-based metal deposition, plastic coating, and/or acid dipping”, note this is a product by process claim).
Claims 12-13: because claim 8 “a coating coated on at least part of the first electrode” does not exclude coating at the other regions, it would be obvious to define part of coating cover only the claimed “wherein the coating is coated onto a portion of the first electrode that is aligned radially inside of the outer region of the support surface“ of claim 12 and “wherein the coating is coated onto a portion of the first electrode that is aligned under the outer region of the support surface” of claim 13 (note this is also taught by impedance matching layer 158 of ‘162).

‘981 further teaches the limitations of:
Claim 21: the impedance matching layer may be formed from a suitable material such as a dielectric, semi-conductive or conductive material. By way of example, materials such as … silicon oxides … anodized aluminum and aluminum ceramics such as aluminum oxide work well ([0032], the claimed “wherein the coating is formed of one or more of a refractory oxide or a polymer”). 

‘105 further teaches that The substrate 112 is generally a standardized semiconductor wafer, for example a 200 mm or 300 mm wafer (col. 3, lines 29-30), ‘260 teaches a disk shape aluminum nitride base sintered body (support plate 23) with a diameter of 230 mm ([0118], seems to be processing wafer of 200 mm), ‘410 teaches a substrate 55 having a diameter of 200 to 300 mm (6 to 8 inches). When processing 200 mm wafer, the inner radius of the edge ring 134 of ‘105, and the coating 30 of ‘260 that matches the edge ring 134, would have been the claimed “wherein the inner radius of the coating is about 100 mm to about 140 mm” of claim 22.
Claims 3-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘105, ‘260, ‘981, and ‘162, as being applied to claims 2 and 15 rejection above, in view of Redeker et al. (US 20030180459, hereafter ‘459).
The combination of ‘105, ‘260, ‘981, and ‘162 does not teach the limitations of:
	Claim 3: wherein the first portion having the edge ring has a volumetric electrical resistivity that is different than a volumetric electrical resistivity of the second portion having the support surface.
	Claim 4: wherein the volumetric electrical resistivity of the first portion having the edge ring is less than the volumetric electrical resistivity of the second portion having the support surfac
Claim 5: wherein the first portion having the edge ring comprises a first material, and the second portion having the support surface comprises a second material that is different than the first material.
Claim 20: wherein a volumetric electrical resistivity of the edge ring is less than a volumetric electrical resistivity of the pedestal.

	‘105 further teaches that the heating member 132 and annular ring 134 are formed of a ceramic material, such as aluminum nitride (AlN), aluminum oxide (Al2O3), (col. 4, lines 43-45).

‘459 is an analogous art in the field of Technique For Improving Chucking Reproducibility (title) in plasma enhanced CVD processing of substrates (abstract). ‘459 describes arcing problem ([0007]) and charging build up leading to waiting time for substrate removal ([0008]). ‘459 teaches that One solution to the dechucking problem has been to dope the ceramic surface of the chuck with conductive impurities to increase the surface conductivity of the chuck. Doping of the surface enables a residual charge to move more easily between the chucking electrode and the wafer interface ([0009]), The electrostatic chuck is preferably made of a ceramic material, most preferably aluminum oxide (Al2O3) or aluminum nitride (AlN) which is doped with metallic impurities in order to render it more conductive to dissipate any charge build up occurring thereon ([0028], last sentence, therefore, less resistivity on the surface of the chuck).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have doped the integrated annular ring 134 and the support pedestal 126 (the heating member 132) of ‘105 with metallic impurities, as taught by ‘459, for the purpose of solving arcing and dechucking problems, as taught by ‘459 ([0007]-[0009]). Note because doping is on the surface of the chuck, the chuck body would have a different/higher volumetric electrical resistivity.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over ‘105, ‘260, ‘981, and ‘162, as being applied to claim 8 rejection above, further in view of Dorf et al. (US 20170358431, hereafter ‘431).
	‘260 is silent on the depth of the internal electrode 24 from the mounting surface 22a. The combination of ‘105, ‘260, ‘981, and ‘162 does not teach the limitations of:
	Claim 9: wherein the first depth is within a range of 0.5 mm to 4 mm.
	Claim 10: wherein the first depth is at least 1.2 mm.

‘431 is an analogous art in the field of a substrate support, the substrate support including an electrostatic chuck, a chucking pole, a substrate support surface and an electrode separated from the substrate support surface by a layer of dielectric material (abstract), plasma processing chamber includes a radiofrequency (RF) bias generator, which supplies an RF voltage to a “power electrode”, a metal baseplate embedded into the “electrostatic chuck” (ESC) ([0003]). ‘431 teaches that alternatively, the ceramic thickness between the power electrode 313 and the surface of the substrate support can be selected to be approximately 3-5 mm (Fig. 3, [0056], last sentence).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have adopted 3-4 mm distance between the power electrode and the surface of the substrate support, as taught by ‘431, as the depth of the internal electrode 24 from the mounting surface 22a of ‘260, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive.
In regarding to 35 USC 112(b) rejection of claims 15-20, see the middle of page 7, Applicants’ amendment overcomes the previous rejection. However, the amendment also introduces new issue on claim 5.
In regarding to the 35 USC 103 rejection over Fodor ‘105, Ootsuka ‘260, Hao ‘981, and Weldon ‘162,  Applicants argue that ‘981’s coating is under the edge ring, and does not teach an uncoated center portion, or  ‘981’s coating is to replaced the coating of ‘260, see the middle of page 11. 
This argument is found not persuasive.
Nowhere in the OC has stated that the coating of ‘981 to replace the coating of ‘260.
Both ‘981 and ‘162 are cited for the teaching of of adjusting impedance between the edge region and the center region. ‘981 defines the edge region as below the edge ring. ‘162 further teaches higher resistivity material 174 only at the edge region. It would have been obvious to have removed the center region of the high resistivity coating 30 of ‘260 to achieve the impedance uniformity.

Note during the interview, the examiner explains the rejection still stands. Applicants suggest that the combination would not be applicable to the coating a second surface opposite the first surface. The examiner stated the needs to see the argument before responding to that.

However, the current amendment does not specifically requires an uncoated center portion at both first surface and the second surface, nor an argument toward why the combination would not teach coating at the lower side of the electrode. Even so, the examiner considers that in the both the first surface and the second surface coating contribute to the overall impedance for the plasma uniformity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20080041312 dielectric layer 32 only at center portion away from focus ring 45 (Fig. 1). US 20100243606 dielectric layer 46a inner of edge ring 36 (extra internal electrode 46b) (Fig. 2). US 20110126984 is cited for dielectric coupling ring 285 inner of edge ring 280 (Fig. 2A).

US 20040112544 is cited for arcing between wafer and the focus ring ([0008]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716